DETAILED ACTION
The present Office Action is responsive to the Amendment received on February 17, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-11, 13, 14, 16, and 25-31 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 12, 15, 17-24, and 32 under 35 U.S.C. 103 as being unpatentable over Goel (US 2014/0335527 A1, published November 13, 2014, filed March 15, 2013) in view of Ligler et al. (WO 2007/142692 A2, published December 2007; IDS ref), Srinivasan et al. (US 2013/0217113 A1, published August 2013), and Zucchelli (US 2012/0230887 A1, published September 13, 2012), made in the Office Action mailed on August 20, 2021 is maintained for the reasons of record.
The Rejection:
With regard to claim 12, Goel discloses a microfluidic chip apparatus comprising:
a board assembly with fluid chambers and channels therein (see Figure 4);
at least three portable-modules in controlled fluidic communication with one another and each configured and arranged for nucleic acid analysis (“portable or mobile or point-of-care (POC) system for extracting, optionally amplifying, and detecting nucleic acids or proteins using a compact integrated chip in combination with a portable system or mobile device for analyzing detected signals and comparing and distributing the results via a wireless network.  Swappable modules may be used for one or more of extraction, amplification and detection”, section [0005]; “the integrated chip comprises an extraction module; optionally a nucleic acid amplification module, in fluid communication with the extraction module; and a biological sample detection module, in fluid communication with the nucleic acid amplification module or extraction module … portable control assembly processes the integrated chip to analyze a biological sample loaded thereon by employing: an extraction control module; a nucleic acid 
a nucleic acid extraction module;
a polymerase chain reaction module; and
a detection module (see above; also “the nucleic acid detection control module 60 further comprises a hybridization microarray such as GeneChip® microarray …”, section [0091]);
an input port configured and arranged to receive the sample and introduce the sample to the fluid chambers and channels (see Figure 4; “The integrated chip comprises an injection port for loading a biological sample and, optionally one or more reagents, onto the integrated chip”, section [0011]);
a plurality of additional ports and valves configured and arranged to control flow of fluid within the fluidic chambers and channels, the fluid including the sample and the reagents (“system 10 … can include a fluid pressure generating means for moving a biological sample and/or nucleic acids through the integrated chip.  Fluid pressure can be generated by peristaltic pumps, piston pumps, or any other suitable means …” section [0098]; “means for controlling valves … valves control the flow of fluid between 
at least one vent (outlet port, section [0108]).
With regard to claim 15, the artisan explicitly disclose the manipulation of fluid containing nucleic acids and reagents via channels and pneumatic pressure as well as valves (“means for controlling valves … valves control the flow of fluid between the different modules and along the various transport channels.  Any  number of valve technologies may be used, including passive plug valves, mechanically actuated valve, electromagnetically actuated valves, ferrofluidic valves, pneumatic valves, or any other suitable valves.”, section [0099]).
With regard to claim 29, the device comprises a plurality of ports and valves to flow the amplified sample in the PCR module to the detection module (see Figure 4, for example).
While Goel does disclose an outlet port from which the fluid can exit, the artisans do not explicitly state that this port is a “vent” or that bubbles can be removed therefrom.
While Goel discloses that any modules can be added or subtracted to their described device (“an embodiment of the invention, any one of the many different possible techniques for extraction, amplification, and detection may be used in or another type of extraction module; and such extraction module(s) 40 may be used in combination with any one of the possible types of modules shown under amplification module 50, or another type of amplification module …” section [0094]), as well as explicitly mentioning the purification procedure (“use of magnetic beads for DNA purification is described”, section [0074]), the artisan does not explicitly disclose that a purification module is employed, or a reagent module be employed (claims 13, 28, and 30).
While Goel explicitly discloses buffer module on the device (“buffer well 116 offers an advantage of loading all detection channels simultaneously”, section [0109]), the artisan does not explicitly disclose that their device comprises a purification module (claim 14).
While Goel explicitly disclose that the substrate of their device is contemplated as being made of aluminum, the artisan does not explicitly state that the PCR module comprises an aluminum wall surface (claim 16).
Goel does not explicitly disclose that the modules includes a reagent module comprising a lysis buffer which employ bead beating means based on a motor (claim 33), elution, and a hybridization buffer solution (claim 21).

Goel does not disclose that the PCR module comprises a master mix chamber, a primer chamber, and a PCR chamber comprising a well formed of a passivated material (claim 23).
Goel does not explicitly disclose all possible combination of modules their device can comprise, and therefore does not disclose a device comprising a reagent module and a purification module (claim 24).
Ligler et al. disclose a microfluidic system which comprises a sample port, as well as a lysis module, a purification module for containing a solid phase for biding of oligonucleotides; a thermocycling module for containing a PCR reaction, a microarray module for holding a microarray, wherein the device manipulates the samples via pumping fluid through the device (“apparatus having within … a housing: a sample port; microarray port; a lysis module; a purification module for containing a solid phase for binding of oligonucleotides … a thermocycling module … a microarray module … apparatus is configured to be coupled to a device for pumping a liquid through …”, Abstract; “solid phase separation may be used to absorb the targets.  Materials could include but are not limited to silica (glass)…”, page 10, lines 38-41), meeting the limitations of claims 13, 14, 27, and 28).

Srinivasan et al. disclose a microfluidic device which employs various means of cell disruption (i.e., lysis means) (“devices and methods for promoting disruption of materials, such as tissues, cells and spores in a droplet actuator system, cartridge or chip”, section [0075]), said means including, “mechanical shearing mechanism” (section [0077]), “ultrasonic” (section [0077]), “electric field” (section [0077]), “thermal … disruption” (section [0077), wherein the artisans explicitly disclose that cell lysis occurs by bead beating (section [0127]):
“Another mechanical methods of cell disruption is referred to as ‘bead beating’ … by stirring or shaking of the mix [containing beads of glass, ceramic, zirconium or beads of other suitable material] …” (section [0127])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goel with the teachings of Ligler et al., and Srinivasan et al., thereby arriving at the invention as claimed for the following reasons.
As discussed previously, Goel already discloses a microfluidic device which has been known in the art to be useful for automating a plurality of laboratory processes on a single device via a fluidic network.  In addition, Goel’s disclosed device comprises the typical reactions involved in a nucleic acid analysis, such as sample 
“an embodiment of the invention, any one of the many different possible techniques for extraction, amplification, and detection may be used in combination; or indeed one or more of extraction, amplification and detection may be omitted altogether from the combination of extraction, amplification and detection … any one of the possible types of modules shown under extraction module 40 may be used for extraction, or another type of extraction module; and such extraction module(s) 40 may be used in combination with any one of the possible types of modules shown under amplification module 50, or another type of amplification module …” section [0094]

While Goel did not explicitly disclose all possible types of processes a nucleic acid analysis may involve, such as the purification of the extracted nucleic acids, performing purification of extracted nucleic acids have been well-known in the art.  In addition, Ligler et al. explicitly teaches a microfluidic comprising a purification module coupled to the lysis (or extraction) module, fully demonstrating the “integrability” of coupling a purification module to a lysis/extraction module on a single device.
And as discussed by Srinivasan et al. one of ordinary skill in the art would have been aware of various means of lysing a sample’s (e.g., cell, tissue, spore) contents including bead beating and the integrability of such a means to a chip or a device as evidenced by the artisans.
Therefore, one of ordinary skill in the art would not have only had a motivation to combine a purification module into the device of Goel, but also a reasonable 
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	With regard to using a thermally conducing material for amplification module such a aluminum, such would have been an obvious material of choice as PCR thermocyclers have been known to use an aluminum block for facilitated heat transfer.

“present invention provides a portable or mobile or point-of-care (POC) system” (section [0005]).

Again, the addition of such chambers would not have been beyond the skill level of the artisan in question as Zucchelli explicitly demonstrate a microfluidic device comprising chambers containing PCR mix as well as primers (“tile 700 may include the chamber 756 containing the size selected DNA; a chamber 840 containing a PCR amplification mix; a chamber 758 containing a library of PCR primer 1; a chamber containing a library of PCR primer 2…”, section [0089]).
Therefore, it would have also been obvious to one of ordinary skill in the art to combine the reagent modules into the device of Goel, thereby arriving at the invention as claimed, for the purpose of providing all of the necessary reagents and modules on the point-of-care device.
For the foregoing reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection (page 6, Response).
	Applicants state that the modification required of the teachings of Goel in order to incorporate the teachings of Srinivasan would, “render the intended purpose of Goel unsatisfactory” (page 7, Response).
	Applicants argument relies on the rationale disclosed in Bettcher Indus Inc. v. Bunzl USA, Inc. (692 F. Supp. 2d 805, 813 (N.D. Ohio 2010)), wherein the court stated:
“If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.  If the proposed modification or combination of prior art would change the principle of operation of the prior art invention being modified, then the teachings of the reference are not sufficient to render the claims prima facie obvious”
Specifically, Applicants contend that Goel teaches a portable or mobile system that “minimizes space used by the fluid channels, chambers, wells and ports” and the cell lysis method disclosed by Srinivasan require elements with dimensions which are, “not compatible with the small dimensions and the “portability” purpose of Goel (page 7, Response).
Additionally, Applicants assert that the device of Liger cannot be integrated with the droplet actuator of Srinivasan without changing the principle of operation of Ligner because the reservoir of a liquid phase to have a continuous flow (as in 
In sum, Applicants conclude that the droplet actuator of Srinivasan requiring external or additional components that cannot be combined with the device of Goel or Light due to the “intended purpose” of Goel’s device, that is, portability/mobility.
These arguments have been carefully considered but they have not been found persuasive.
Applicants’ argument drawn to the teachings of Srinivasan not comporting with the intended purpose of Goel’s device, which is mobility/portability is based on the misconstruction of obviousness doctrine.
This is because when formulating an obviousness rationale, the teachings of multiple references are not combined in their entirety.  In other words, the entire teachings of A need not be combinable with the entire teachings of B.  Rather, one of ordinary skill in the art would have the presence of the mind and common sense to piece multiple parts of teachings together for the intended construction of the invention thought to be obvious.
Such an understanding was expressed by the Supreme Court in KSR:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).


“Srinivasan et al. disclose a microfluidic device which employs various means of cell disruption (i.e., lysis means) (“devices and methods for promoting disruption of materials, such as tissues, cells and spores in a droplet actuator system, cartridge or chip”, section [0075]), said means including, “mechanical shearing mechanism” (section [0077]), “ultrasonic” (section [0077]), “electric field” (section [0077]), “thermal … disruption” (section [0077), wherein the artisans explicitly disclose that cell lysis occurs by bead beating (section [0127]):

‘Another mechanical methods of cell disruption is referred to as ‘bead beating’ … by stirring or shaking of the mix [containing beads of glass, ceramic, zirconium or beads of other suitable material] …’ (section [0127])” (from OA mailed on August 20, 2020)

Therefore, Applicants’ reference to the droplet actuator system that, “loads” a droplet into the actuator, “dispensing” means of the droplets, such as splitting, separating, dividing, merging, diluting, etc., are not part of the teachings relied upon and therefore, is irrelevant to the inquiry of whether the combination of the droplet actuator system comporting with the portability of the device taught by Goel as the portion of the teachings being combined is not those aspects of the droplet actuation system.  Of course, this is not an admission that such a system cannot be combined into a microfluidic system as systems such as ones disclosed by Pamela et al. (US 2007/0241068).
Rather, the question is whether the means known in the art for cell lysis, such as the use of bead-beating can be adopted into the device of Goel based on the teachings provided by Srinivasan et al.

In addition, Srnivasan et al. provide an example of producing lysates via the process of bead-beating on section [0127] with reference to Figure 21, wherein cells are lysed within a compartment with magnetic beads, wherein application of voltage results in bead-beating of the cells within the compartment.  While the compartment employed in Srnivasan et al. was a droplet, performing the same step in a compartment within the lysis module of Goel would have yielded the same predictable result, as the cells and beads could be present in the lysis module (i.e., compartment) with electrodes being above and below the lysis module of Goel.
Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.

The rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Goel (US 2014/0335527 A1, published November 13, 2014, filed March 15, 2013) in view of Ligler et al. (WO 2007/142692 A2, published December 2007; IDS ref), Srinivasan et al. (US 2013/0217113 A1, published August 2013), and Zucchelli (US 2012/0230887 A1, published September 13, 2012), as applied to claims 12, 15, 17-24, and 32 above, and further in view of Vangbo et al. (US 2009/0253181 A1, published 
Applicants’ arguments do not present any new arguments for the present rejection in the Amendment received on February 17, 2021, but rely solely on their arguments made for the rejection over Goel in view of Ligler et al., Srnivasan et al., and Zucchelli et al. which have not been found persuasive as discussed above.
	Therefore, the instant rejection is maintained for the reasons already made of record.
The Rejection:
The teachings of Goel, Ligler et al., Srinivasan et al. and Zucchelli have already been discussed above.
Goel, Ligler et al. and Zucchelli et al. do not explicitly disclose that bead beating is employed for the lysis means.
Srinivasan et al. explicitly disclose the use of mechanical shearing of bead beating wherein the mechanism is induced by a pair of inductors, electrical structures provided by conductive plates, electrodes, inductors, dielectric layers, etc.:
“a pair of inductors 2112 is installed …power source 2114 drives the pair of inductors 2112 … at ultrasonic or near ultrasonic frequency” (section [0128])

“electromagnet 2212 is installed … Power source 2114 drives the electromagnet 2112 … at ultrasonic or near ultrasonic frequency” (section [0129])



“electromagnet 2410 includes a pair of inductors 2414 … power source 2114 is capable of driving inductors 2414 at ultrasonic or near ultrasonic frequency” (section [0132])

Srinivasan et al. do not explicitly disclose that motor is employed.
Vangbo et al. disclose that during lysis means involving beads in bead beating, magnets can be rapidly rotated via a magnet:
“A MagMill or magnetically drive lysis or homogenizing device has been developed for efficient lysis of Bacillus and other spores … MagMill consists of a rapidly rotating magnet 2000 actuated by a motor 2001 … that drives rotation of another magnet 2002 contained within a sample-containing vessel 2003  …”, section [0295])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goel with the teachings of Ligler et al., Srinivasan et al., and Zucchelli et al. with the teachings of Vangbo et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Presently, the incorporation of bead beating lysis means via use of magnetic beads and magnetic force into a miniaturized device such as a microfluidic device is deemed prima facie obvious.  Therefore, combining other prior art known means of magnetically manipulating and agitating beads within a sample vessel for inducing lysis, such as the use of a motor, would not only have been obvious but would have been expected to produce the a certain, predictable outcome which is no different than the outcome produced from the teachings of Srinivasan et al.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 12, 2021
/YJK/